Appeal from an order of the Family Court, Oneida County (Randal B. Caldwell, J.), entered December 29, 2008 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted custody of the subject child to petitioner.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 18 and 23, 2010 and by the Attorney for the Child on June 19, 2010, it is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Centra, J.E, Peradotto, Bindley, Green and Gorski, JJ.